Citation Nr: 1216060	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

In the process of developing the Veteran's claim, the issue of entitlement to service connection for asthma/allergies was reasonably raised by the record.  Although arguably under the umbrella of "respiratory disorders," the AOJ did not specifically address these diagnoses.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was likely exposed to asbestos in service. 

2.  The Veteran worked post-service in, among other places, a coal mine and was likely exposed, at least minimally, to asbestos; he also smoked half a pack of cigarettes per day for many years.

3.  The Veteran currently has chronic obstructive pulmonary disease (COPD), but the most competent and persuasive medical evidence indicates the Veteran's COPD is unrelated to any in-service asbestos exposure or any other incident of his military service.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  8 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by a letter sent to the Veteran in March 2009.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Board notes the claim was previously remanded in October 2010 in part to take steps to confirm the Veteran's in-service exposure to asbestos.  The RO indicated on a March 2012 Supplemental Statement of the Case (SSOC) that personnel records were obtained and reflected the Veteran served as a boiler technician and, therefore, in-service asbestos exposure is conceded.  Despite the reference in the SSOC, the Veteran's personnel records are not currently in the claims folder other than one extracted page indicating the Veteran served on the USS Bennington in the after engine room.  Notwithstanding the fact that the Veteran's actual personnel records are not in the claims folder, the Board finds no prejudice in continuing a decision here.  In light of the Veteran's military occupational specialty (MOS), the VA has conceded in-service asbestos exposure.  The Veteran's personnel records do not contain any medical information, but rather were needed solely to confirm the Veteran's in-service exposure to asbestos.  Since this point is being conceded herein, the Board finds no prejudice in continuing with a decision here.  

The Veteran was provided a VA examination in December 2011.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims his development of a respiratory disorder is due to asbestos exposure in the Navy.  The Veteran's DD-214 indicates he served on the USS Bennington and personnel records indicate he served as, among other things, a boiler room technician watching pressure lines and inspecting the room daily for cracks.  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations. McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos. Id. The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.] See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure. See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1). Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc. Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced. See id. at 7.21(b)(1) (emphasis added). The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993). The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs may include dyspnea on exertion and end-respiratory rales over the lower lobes. Clubbing of the fingers occurs at late stages of the disease. Pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods. Compensatory emphysema may also be evident. See Adjudication Procedure Manual, M21-1, Part VI,  7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation. Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure. See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

In light of the Veteran's in-service MOS, the Board concludes the Veteran most probably was exposed to asbestos during his military service; in-service asbestos exposure is conceded.  He also had many post-service jobs, to include working in a coal mine from 1975 to 1982.  For that reason, some amount of post-service asbestos exposure is also likely.

The Veteran's service treatment records are largely silent as to any complaints, treatment or diagnoses of a lung-related disorder.  Rather, he self-reported problems with chronic coughs one month per year in the spring on his February 1965 entrance examination.  At that time, however, no lung related defect was found.  The February 1965 enlistment examination was within normal limits.  There are no findings in the service treatment records consistent with in-service incurrence of a chronic lung disorder.  The report of a March 1966 separation examination included a normal clinical evaluation; no defects or diagnoses were noted.  

The Veteran does not claim he incurred a lung disorder or even lung symptoms while in the military.  Rather, he believes his development of a respiratory disorder years later is attributable to in-service asbestos exposure.

After service, the Veteran first sought treatment for lung-related complaints in 2006, four decades after service.  In October 2006, the Veteran presented with complaints of chest pains.  His condition was complicated by the fact that the Veteran had frequent heart attacks in the past.  Upon further testing, however, the VA doctors concluded his chest pain was not cardiovascular-related.  CT scans done in 2007 and 2008 did not reveal any evidence of asbestosis, but did show a mass later determined to be scarring.  In March 2009, the Veteran was thought to likely have a reactive airway disease responsible for his atypical chest pain.  He was diagnosed with episodic dyspnea with wheezing.  In August 2009, VA doctors diagnosed the Veteran with COPD after diagnostic testing.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in December 2011 where the examiner noted the Veteran's in-service asbestos exposure on the USS Bennington as a machinist mate working in the boiler room. The examiner also noted the Veteran's post-service occupation working as a mechanic, an auto body repair shop owner and, most significantly, working in a coal mine from 1975 to 1982.  The examiner further noted the Veteran's reported history of smoking 1/2 pack of cigarettes a day since service, although he noted quitting approximately 22 years ago.  The examiner noted the Veteran's 8 past heart attacks with open heart surgery and his historical medical records, to include past CT scans ruling out asbestosis and indicating reactive airway disease and COPD.  

The examiner did extensive diagnostic tests on the Veteran, to include pulmonary function tests (PFTs) and a CT scan.  Ultimately, the examiner diagnosed the Veteran with COPD.  The examiner noted the Veteran's prior diagnosis of reactive airway disease (RAD), but felt his current diagnostics are better reflected by a diagnosis of COPD as evident by his smoking history, dyspnea on exertion, examination findings and PFTs.  The examiner explained there is naturally a "reactive component" in COPD on exacerbation, but did not find evidence of two separate diagnoses.  

Overall, the examiner concluded the Veteran's respiratory disease is a moderate obstructive lung disease.  None of the diagnostic tests showed any evidence of asbestosis nor did the Veteran's lungs reflect changes typical with asbestos exposure.  While the Veteran had a "highly probable exposure to asbestos" in the military, the December 2011 VA examiner opined the Veteran's COPD is "less likely than not" due to his in-service asbestos exposure or any other incident of his military service.  Again, the examiner found no evidence of asbestosis on diagnostic testing and the Veteran's PFTs are consistent with obstructive lung pattern versus a restrictive lung pattern.  The examiner explained asbestos exposure would produce a restrictive lung disease, but not an obstructive lung disease.  Since the Veteran's current diagnosis is COPD (a.k.a., an obstructive lung disease) it is "less likely than not" related to asbestos and more likely due to his tobacco history.

The Board finds the VA examiner's opinion persuasive.  The opinion is extremely detailed and thorough and is based on a complete review of the claims folder, a physical examination of the Veteran, the Veteran's own contentions, and multiple diagnostic tests, to include CT scan and PFTs.

While the Board concedes the Veteran was likely exposed to asbestos in the military, the medical evidence indicates the Veteran's respiratory disease, namely COPD, is unrelated to such exposure.  Rather, diagnostic tests rule out evidence of an asbestos-related "restrictive" lung disease, but confirm evidence of an "obstructive" lung disease "more likely due to tobacco history."  

Accordingly, while the Veteran's statements regarding asbestos exposure have been considered and in-service exposure conceded, the claim fails based upon the lack of a persuasive and probative medical nexus associating his current disability to service, to include exposure to asbestos.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

In light of the evidence described above, the Board finds that service connection for a respiratory disease is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


